DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A sprayer connected to the inner chamber (claim 1). 
An embodiment wherein “upward movement of the pump handle causes the piston to move forth resulting in lowered pressure in the piston chamber thereby causing liquid to move from [the] tank through entrance conduits and into the piston chamber and, thereafter, downward movement of the pump handle causes the piston to move back, resulting in increased pressure in the piston chamber thereby forcing liquid out of the piston chamber through the exit conduit, through the siphon, out of the top end of the syphon located above the upper liquid level while a second disc blocks entrance conduit such that no liquid flows into the tank from the piston chamber” (claim 2);
An embodiment wherein the tank has “a fill line or other indicator” indicating the maximum upper liquid level (claims 5 & 6).
The drawings are further objected to because of the following informalities:  
In figure 2, reference numeral “39” appears twice, referencing different elements. The first, directly below reference numeral "31" and above "113" appears to correctly be referencing a spot for an O-ring. The second use, directly above "33" appears to be incorrectly referencing the same element as "33".
Reference numeral “129" mentioned in the description (para. 39, line 4) does not appear in the figures. Per 37 CFR 1.84(p)(5) each reference numeral in the specifications must appear in the figures. 
Reference numeral "17" (fig. 1) does not appear in the description. [37 CFR 1.84(p)(5)]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it exceeds 150 words and contains legal phraseology (i.e. “means”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The spellings “siphon” and “syphon” are used interchangeably throughout the specification. While both are acceptable, the spelling "siphon” is more common and, moreover, one spelling should be used consistently throughout. 
Para. 1, line 6: "August 4, 2014, 2012," appears it should read simply "August 4, 2014".
Para. 8, line 6: “a too end opening" appears it should read “a top end opening".
Para. 28, lines 3-4: “…to create and external wall 79…” appears it should read “...to create an external wall 79..."
Para. 32: Lines 1 & 5 each purport to describe the "ascending position", however, as understood, one or the other should be describing the "descending position". Moreover, it appears that each is describing the ascending/descending movements, and not the related positions (e.g. "When the piston is ascending" etc.). 
Para. 35 & 36: the “descending”/downwards and “upwards” descriptions of the device appear to be reversed. As understood, the accordion compresses during 
Para. 36, line 8: “duct s” should read “ducts"
Two paragraphs are labelled as “0038”, however, it appears that the second paragraph 38 may have been intended to be part of the first.  
Para. 39, line 4: As noted above, the reference numeral “129” does not appear in the figures. As the regulation valve is not shown, a possible solution would be to simply delete the reference numeral. 
Para. 40, line 5: “…and a, everted/short configuration…” appears it should read “…and an everted/short configuration...”.
Para. 42, line 10: "...may transitions from..." appears it should read "...may transition from...".  
Appropriate correction is required.
Claim Objections
Claims 1-4 & 6 are objected to because of the following informalities:  
Claim 1, line 4: the word “assembly” appears twice (“assembly assembly”). 
Claim 2, line 2 & claim 6, line 3: “the interior chamber” should read “the inner chamber”, as claim 1 establishes “a tank having an inner chamber”. 
Claim 2, lines 3-4: “the opening” & “the lower wall” lack proper antecedent basis. 
Claim 2, line 13: while a “piston chamber” is recited in claim 1, it has not been established as a “cylindrical piston chamber”. 
Claim 2, line 15: “…attaching upper end…” appears it should read “…attaching the upper end…” or an appropriate equivalent. 
The recitations wherein the piston moves “forth” (claim 2, line 19) and “back” (claim 2, line 21) may cause confusion in this context as they are colloquial / 
Claim 2, line 20: “from tank” appears it should read “from the tank” or equivalent. 
Claim 2, line 23: “the exit conduit” lacks proper antecedent basis. 
Claim 2, lines 24, 28, 31: “syphon” should read “siphon”. 
Claim 2, line 24: “a second disc” may cause confusion as no “first disc” is recited. 
Claim 2, line 25: “entrance conduit” should read “the entrance conduit” or equivalent; however, see related 35 USC 112(b) rejections below. 
Claim 3, line 2: “its down position” lacks proper antecedent basis. 
Clam 4, line 2 & claim 6, line 1: “syphon” should read “siphon”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the upper liquid level” (line 6) which renders the claim indefinite for several reasons. First, “the upper liquid level” lacks proper antecedent basis. Additionally, as best understood, the upper liquid level is a variable location dependent on the particular state of use of the device. While the device may have an intended maximum fill line, the device may be provided without liquid or may be inadvertently overfilled, etc.  As such, a top end of a siphon might be above an intended upper liquid level but below a maximum upper liquid level, etc. 
Claim 2, line 16: “the wall of the cylinder” renders the claim indefinite as “the wall” and “the cylinder” each lack proper antecedent basis in the claim. As understood, “the cylinder” may be referring to the “piston chamber” established in claim 1, but this is not immediately clear in the claim.

Claim 2 further recites “downward movement of the pump handle causes the piston to move back, resulting in increased pressure in the piston chamber thereby forcing liquid out of the piston chamber through the exit conduit, through the siphon, out of the top end opening of the syphon located above the upper liquid level while a second disc blocks [the] entrance conduit such that no liquid flows into the tank from the piston chamber”.  
As set forth in MPEP § 2173.03, a claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. 
In the instant case, the above claim limitation appears to suggest that the siphon is receiving liquid from the exit conduit and conveying the fluid to the tank via the top end opening due to increased pressure of the piston chamber which, as understood, is not the case. 
Rather, as best understood, when the piston ascends and the pressure in the piston chamber increases, liquid is forced out of the piston chamber through the exit conduit 87 into the container 37. At the same time, the piston moving to the ascended position compresses the separate collecting chamber 81 and contracts the flexing seal member which forces excess fluid in the collecting chamber 81 through the siphon, out of the top end opening of the syphon. 
The claim will be interpreted in this manner for examination in this action, however, appropriate correction and clarification are required.

Claim 2 recites “entrance conduit” in line 25. However, it appears that multiple “entrance conduits” are recited (claim 2, line 20), so it is unclear which of the entrance conduits are intended. 

Claim 3 recites “[a] system according to claim 1” and further recites “the flexing seal member”. However, “the flexing seal member” is only recited in claim 2. As a result, it is unclear if claim 3 was intended to depend from claim 2, or if claim 3 intended to establish “the flexing seal member” separately from the recitation in claim 2. 

Claim 4 recites “[a] system according to claim 1” and further recites “the collection chamber” and “the syphon”. However, “the collection chamber” and “the syphon” are only recited in claim 2. As a result, it is unclear if claim 4 was intended to depend from claim 2, or if claim 4 intended to establish these elements separately from the recitations in claim 2. 

Claim 5 recites “[a] system according to claim 1” and further recites “said upper liquid level”. However, the “upper liquid level” is only recited in claim 2. As a result, it is unclear if claim 5 was intended to depend from claim 2, or if claim 5 intended to establish the “upper liquid level” separately from the recitation in claim 2.

Claim 6 recites “[a] system according to claim 5” (which, as noted, depends from claim 1) and further recites “the top end opening of the syphon”. However, “the top end opening of the syphon” is only recited in claim 2. As a result, it is unclear if claim 6 was intended to depend from claim 2, or if claim 6 intended to establish this element separately from the recitation in claim 2. 

Claim 6 further recites “a fill line or other indicator indicating the highest level to which the interior chamber is to be filled”, however, claim 5 recites “a fill line or other indicator indicating the highest level at which said upper liquid level is to be located”. It is unclear if these recitations refer to the same “fill line or other indicator” or if these are intended to be different elements. 

Any claims listed in the section heading above but not discussed are rejected due to dependency on at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Examination note: in view of the uncertainty regarding the proper dependency of claims 3-6, alternative grounds of rejection are provided for these claims. 
Claims 1, 3 & 4 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirz (US 6,412,707).
Regarding claim 1, Wirz discloses (figs. 1-3) a sprayer system (11) comprising: 
a tank (13) having an inner chamber (see fig. 1); 
a sprayer (incl. valve 129; see fig. 1) connected to the inner chamber (via hose 127); and 

said piston being connected to a crank (119) by a double pivot connection in which the crank is pivotally attached to an extension (123) and the extension is pivotally attached to a center of piston (as shown; col. 5, lines 17-18 & 24-29), said crank being also connected to a pump handle (117; fig. 3) such that up and down movement of the pump handle causes alternating back and forth movement of the crank which in turn causes said reciprocal back and forth movement of the piston via the double pivot connection (see col. 5, lines 8-15).

Regarding claim 3, Wirz further discloses a flexing seal member (53). As understood, the system of Wirz reads on the additional limitation wherein the flexing seal member provides a cushioning effect as the pump handle reaches its down position.
In particular, as understood by the examiner, when the pump handle is moving from the up position to the down position (i.e. when the pump handle reaches the down position), the flexing seal member is compressed as it transitions from a long configuration to a short configuration. The additional force from the compression of the seal member and any fluid which may be contained therein thereby provides a cushioning effect. See also MPEP § 2114(I).

Regarding claim 4, the system of Wirz reads on the additional limitation wherein a collection chamber (incl. 81 & 101; or at least incl. 101) is connected to a siphon (55) by way of a hose (generally indicated at 55, leading to the vertical siphon tube in the tank) and an internal duct (at 103; at least internal to the hose).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examination note: in view of the uncertainty regarding the proper dependency of claims 3-6, alternative grounds of rejection are provided for these claims. 
Claims 2-4 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wirz as applied to claim 1 above, and further in view of Lucien et al. (US 3,208,760; hereafter Lucien).
Regarding claim 2, the system of Wirz reads on the additional limitations wherein the system further comprises: 
a container (35) positioned within the interior chamber of the tank, a lower portion of the container (e.g., 37) being attached by a fluid tight seal (i.e. via O-ring 39) about an opening formed in the lower wall (31) of the tank (see fig. 2); and 
a siphon (generally 55) comprising a tube within the tank that extends upwardly from the lower wall and has a top end opening positioned above the upper liquid level (as shown in fig. 1; see vertically extending tube with upper opening above the liquid level shown); 
the piston (51) comprising an inner wall (75), an outer wall (79) and a collection chamber (81) between the inner wall and the outer wall; 
a flexing seal member (53) comprising a sealing bellows or accordion having an upper end (attached to 37), a bottom end (attached to 79) and a mid-portion which comprises a plurality of flutes, lobes or waves that flex back and forth between a long configuration and a short configuration in accordance with back and forth movement of the piston within the 
a first attachment attaching the bottom end such that it is compressed against the outer wall (79) of the piston (i.e., the first attachment provided as a hose clamp located at the bottom end of the seal member, as shown in fig. 2) and a second attachment (i.e., the hose clamp located at the upper end of the seal member, as shown in fig. 2) attaching upper end such that it is compressed against a wall (i.e., wall 37) thereby preventing any abrasive matter from entering the cylinder; 
wherein, upward movement of the pump handle (117) causes the piston to move forth (i.e. downwards, as oriented in figs. 1-3), resulting in lowered pressure in the piston chamber thereby causing liquid to move from tank (13) through entrance conduits (89 & 91) and into the piston chamber (col. 3, lines 61-67) and, thereafter, downward movement of the pump handle causes the piston to move back (i.e., upwards, as oriented in figs. 1-3), resulting in increased pressure in the piston chamber thereby forcing liquid out of the piston chamber through the exit conduit (87; col. 3, line 67 – col. 4, line 7), through the siphon (55, via the collection chambers), out of the top end opening of the siphon located above the upper liquid level (col. 4, line 52 – col. 5, line 7) while a second disc (97) blocks the entrance conduit (i.e., 89) such that no liquid flows into the tank from the piston chamber (col. 4, lines 3-7);
wherein any liquid that leaks between the piston (51) and the inner surface of the piston cylinder (65) is received within the collection chamber (81; col. 4, lines 52-53); and 
wherein the collection chamber (81) is connected to the siphon (55; via secondary collection chamber 101); and 
wherein flexing of the seal member (53) creates pressure changes within the collection chamber thereby expelling liquid that collects within the collection chamber though the siphon (as described in the sections cited above). 


Lucien teaches (figs. 1 & 2) a device (V1) comprising: 
a cylindrical piston chamber (45), having an outer surface (i.e. a radially outer surface of 40) and an inner surface (i.e. a radially inner surface of 40); 
a piston (35) reciprocally movable back and forth within the piston chamber, said piston comprising an inner wall (see "Inner Wall" in annotated partial fig. 2, below), an outer wall (“Outer Wall”, below) and a collection chamber (“Chamber”, below) between the inner wall and the outer wall (as shown); and
a flexing seal member (“Seal Member” annotated below) having an upper end (”Upper End”, as shown) attached to the outer surface of the piston chamber, a bottom end attached to the outer wall of the piston body and a mid-portion that flexes back and forth between a long configuration and a short configuration in accordance with back and forth movement of the piston within the piston cylinder;
wherein any liquid that leaks between the piston and the inner surface of the piston cylinder is received within the collection chamber (col. 2, lines 10-18); and wherein the collection chamber is connected to an outlet (18) to return to a tank (col. 2, lines 13-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system disclosed by Wirz by forming the flexing seal member to include the second attachment attaching the upper end of the flexible seal member by compressing it (i.e., by a hose clamp, etc.) against the wall of the piston chamber, in view of the teachings of Lucien, as the simple substitution of one known arrangement (i.e. the seal member attachment arrangement of Wirz) for another (the seal 
Additionally, it is noted that sealing arrangements wherein a flexing seal member is attached to an outer wall of a piston at a lower end and an outer surface of the piston chamber at the other end, to form a chamber, in general, are well known in the art (See US 3,088,726 to Dangauthier, US 3,807,717 to Ito and US 4,214,775 to Taft).

    PNG
    media_image1.png
    652
    828
    media_image1.png
    Greyscale













claim 3, the system of Wirz, as modified above, reads on the additional limitation wherein the flexing seal member provides a cushioning effect as the pump handle reaches its down position.
In particular, as understood by the examiner, when the pump handle is moving from the up position to the down position (i.e. when the pump handle reaches the down position), the flexing seal member is compressed as it transitions from a long configuration to a short configuration. The additional force from the compression of the seal member and any fluid which may be contained therein thereby provides a cushioning effect. See also MPEP § 2114(I).

Regarding claim 4, the system of Wirz, as modified above, reads on the additional limitation wherein the collection chamber (81 of Wirz; “Chamber” of Lucien) is connected to the siphon (55 of Wirz) by way of a hose and an internal duct.
In particular, Wirz discloses (fig. 1) the chamber connected to the siphon (55) by way of a hose (generally indicated at 55, leading to the vertical siphon in the tank) and an internal duct (at 103; at least internal to the hose). 
Alternatively, Lucien teaches the collection chamber ("Chamber", above) connected to a tank by way of a hose (181) and an internal duct (see internal duct through the bottom of the piston wall, leading from the chamber to the hose). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system disclosed by Wirz by connecting the chamber to the siphon (i.e. the tank, via the siphon) by way of a hose and an internal duct, as suggested by Lucien, as the use of a known technique (connecting a leak collection chamber of a piston device to a tank to recover fluid by way of a hose and internal duct) to improve a similar device in the same way; or otherwise as a combination of known prior art elements according to known methods, to yield predictable results.

Claims 5 & 6 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wirz as applied to claim 1 above (or Wirz in view of Lucien as applied to claim 2), and further in view of Leer et al. (US 2006/0255181; hereafter Leer).
Regarding claims 5, Wirz additionally discloses the tank (13) having an upper interior portion (107) which is above the level of the liquid, such that the upper end of the siphon 55 is not submerged (col. 4, lines 32-47), however, Wirz is silent as to the limitation wherein the tank has a fill line or other indicator indicating the highest level at which said upper liquid level is to be located.
Leer teaches (figs. 1 & 2) a sprayer system (10) comprising a tank (12, including body 18) and a pump (14), the tank portion having a fill line (11), or otherwise an indicator indicating the highest level at which said upper liquid level is to be located (see para. 24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system disclosed by Wirz to include a fill line or other indicator indicating the highest level at which said upper liquid level is to be located, in view of the teachings of Leer, to inform a user as to the manufacturer’s intended maximum volume of fluid in the tank (e.g. to aid during refilling of the tank), as is known in the art, or otherwise as the use of a known technique (providing such a maximum fill line / indicator) to improve a similar device (i.e. the system of Wirz) in the same way.

Regarding claim 6, the system of Wirz, as modified above, reads on the additional limitation wherein the top end opening of the siphon (55) is positioned above the fill line (i.e. in the upper portion 107 above the liquid in the tank; fill line as taught by Leer) or other indicator indicating the highest level to which the interior chamber is to be filled (i.e., above the maximum filling level).
If not already seen as such, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to configure the system 

Examination Note – Access to Relevant Prior Art Initiative
This application has been entered in the Access to Relevant Prior Art Initiative. A Notice of Imported Citations (PTO-2332) was issued on 07 April 2021 providing notice that identified citations from the Information Disclosure Statements and/or PTO-892s of the parent application 15/501,788 had been imported to the instant application. A Notice of Consideration (PTO-2333) has been included with this action providing notice of consideration of these citations by the Examiner. See the 07 April 2021 Notice of Imported Citations (PTO-2332) for more details. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753